Title: To John Adams from Samuel Curtis and Others, 14 February 1782
From: Curtis, Samuel,Bass, Jeriah,Savil, Edward,Newcomb, Briant,Field, Job
To: Adams, John



Plymouth Millprisson Old England Febuary 14th D 1782
Sir

Being duly Sencible of the many favours wee have received from you Since wee have been in Captivity which favours have Contributed greatly towards our Suport therefore we think it our indispencible duty to return you our hearty thanks for Such Extroadinery favours wee was favoured with your last kindness about Six weeks past and the enclement Season of the year and many other dificulties we have to Surmount in our Long and tedious Confinement Expends our money very fast neighther of us haveing any friend in this kingdom to releave our distreses we theirfore dear Sir take Courage to request one favour more from you for our money is all Exhausted and wee must uavoidably Suffer in our Captivity unless our distreses are releived there fore dear Sir wee Earnestly beg you would take our deplorable and distresed Circumstances into your candid consideration and be bountifully disposed to grant our request by Supplying us with a little more money and in So do­ing wee Shall think our Selves in duty bound to render you all the Satisfaction that may be in our powers to do when Ever wee are liberated from our Captivity wishing you health wealth and properity we Close with Subscribeing our Selves your freinds and unfortunate neighbours

Samuel Curtis
Jeriah Bass
Edward Savil
Bryant Newcomb
Job Field

